Title: From John Adams to the President of Congress, No. 93, 15 July 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris,15 July 1780. Dupl, both text and signature in John Thaxter’s hand (PCC, No. 84, II, f. 185–188) printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:859–860.
     In this letter, read in Congress on 26 Dec., John Adams provided an account from St. Petersburg, probably from a French or Dutch newspaper (see the Gazette de Leyde of 11 July), of events in Russia pertaining to the armed neutrality. The report noted the expected arrival of Catherine II and the Austrian Emperor at St. Petersburg and that the Russian fleet at Cronstadt awaited only its final orders before sailing to enforce the armed neutrality. Adams then included the preamble to Catherine II’s ordinance of 19 May setting down the duties and responsibilities of her subjects in maintaining a strict Russian neutrality in the midst of the Anglo-French naval war, promising to send the full text later (to the president of Congress, 19 July, No. 96, calendared, below). Finally, Adams dismissed the possibility of an Anglo-Russian alliance and predicted that “England must come into the System of Rights preparing for Neutrals, or go to War with all the maritime Powers of the World.”
    